
	
		I
		112th CONGRESS
		1st Session
		H. R. 2025
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Carter (for
			 himself, Mr. Jones,
			 Mr. Gosar, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 32, United States Code, to require the
		  Secretary of Defense to provide funds to support the use by a State of the
		  National Guard, State defense forces, and law enforcement agencies in securing
		  an international border that forms part of the border of the State, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border States Security Improvement
			 Act.
		2.Department of
			 Defense funding for State border security activities
			(a)Support for
			 border activitiesSection 902
			 of title 32, United States Code, is amended to read as follows:
				
					902.Department of
				Defense support for National Guard homeland defense activities and State border
				security activities
						(a)Homeland defense
				activitiesThe Secretary of
				Defense may provide funds to the Governor of a State to employ units or members
				of the National Guard of that State to conduct homeland defense activities that
				the Secretary determines to be necessary and appropriate for participation by
				the National Guard units or members.
						(b)Border security
				activitiesThe Secretary of
				Defense shall provide funds to the Governor of a State to employ units or
				members of the National Guard of that State, State defense forces of that
				State, and law enforcement agencies of that State to help secure an
				international border that forms part of the border of that State if the
				Governor determines that their participation in border security activities is
				necessary and appropriate. In the case of the use of the National Guard, the
				Secretary shall provide the requested funds even though the border security
				activities are conducted while the members of the National Guard are not in
				Federal
				service.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by striking the item relating to section 902 and
			 inserting the following new item:
				
					
						902. Department of Defense support for
				National Guard homeland defense activities and State border security
				activities.
					
					.
			(c)Conforming
			 amendments
				(1)DefinitionsSection 901 of such title is
			 amended—
					(A)by redesignating
			 paragraph (2) as paragraph (3);
					(B)by inserting after paragraph (1) the
			 following new paragraph:
						
							(2)The term law enforcement
				agencies includes the Texas Department of Public Safety, including the
				Texas Rangers and Texas Highway Patrol, the New Mexico State Police, the
				Arizona Department of Public Safety, including the Arizona Highway Patrol, and
				the California Highway Patrol.
							;
				and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)The term State defense
				forces means defense forces authorized under section 109(c) of this
				title. The term includes the Texas State Guard, the New Mexico State Guard, the
				Arizona State Defense Force, and the California State Military
				Reserve.
							.
					(2)Nature of
			 dutySection 904 of such
			 title is amended by striking this chapter each place it appears
			 and inserting section 902(a) of this title.
				(3)Funding
			 assistanceSection 905 of such title (1) is amended—
					(A)by striking
			 In the case and inserting (a)
			 Homeland defense
			 activities.—In the case;
					(B)by striking
			 section 902 of this title and inserting section 902(a) of
			 this title; and
					(C)by adding at the
			 end the following new subsection:
						
							(b)Department of
				Defense payments for border security activitiesIn the case of any border security activity
				for which the Governor of a State requests assistance under section 902(b) of
				this title, the Secretary of Defense shall pay to that State, from funds
				available to the Department of Defense for homeland defense purposes, an amount
				that the Governor certifies is necessary to cover the costs described in
				paragraphs (1), (2), and (3) of subsection (a) of the National Guard, State
				defense forces, and law enforcement agencies of that State incurred or to be
				incurred as a result of participation in the border security
				activity.
							.
					
